Opinión disidente del
Juez Asociado Señor Fuster Berlingeri.
En el caso de autos, tanto el foro de instancia como el foro apelativo se negaron a indemnizar al demandante por *441los daños que sufrió, por la sencilla razón de que éste no presentó evidencia alguna sobre el valor concreto de tales daños. Dichos foros concluyeron que el demandante, en efecto, sufrió daños. Sus dictámenes, mediante los cuales se rehusaron a conceder alguna compensación al deman-dante no se basaron en que la propiedad del demandante no hubiese sido perjudicada por los actos negligentes del demandado. Se basaron más bien en el hecho de que el demandante no aportó ninguna prueba que permitiese al tribunal valorizar los daños en cuestión.
El siguiente pasaje de la sentencia del Tribunal de Ape-laciones indica claramente el fundamento de su decisión en el caso de autos:
[N]o encontramos en los autos algo que permita conceder alguno de los daños específicos reclamados, pues aunque pro-bada su existencia, no se probó su valor.
En efecto, en el expediente encontramos afirmaciones sobre el uso no autorizado de explosivos y remoción de terreno por parte de los apelados, así como del desprendimiento de terreno sobre la propiedad del apelante y la descripción de los cambios en el flora, fauna y geoestética del paisaje; los que se atribu-yen como posible efecto de la perturbación ocasionada por los derrumbes. No obstante, no surge de la prueba, aun tampoco del informe del perito del apelante, elementos que nos permi-tan determinar el impacto causado a la propiedad o datos de clase alguna que nos permitan hacer un cómputo de la suma que debió recibir el apelante. Tampoco encontramos evidencia que sostenga la cuantía del importe reclamado en concepto de pérdida de ingresos, ya que no se aportó evidencia del benefi-cio económico percibido antes de los derrumbes; así como nada encontramos sobre los daños que se reclama sufrieron las es-tructuras existentes en la finca, lo cual pudo haber sido su-plido mediante tasaciones o estudios donde se valorizaran los daños específicos causados a la estructura o su depreciación. En consideración a lo anterior, no podemos fijar el menoscabo causado a los ingresos o propiedades del apelante, ya que ac-tuaríamos necesariamente sobre bases especulativas y arbi-trarias si fijáramos una compensación sin evaluar esos ele-mentos ....
En el caso ante nuestra consideración, el apelante no aportó prueba sobre el importe de los daños sufridos, por lo que nos encontramos impedidos de variar la determinación del TPI de no conceder a éstos una cuantía monetaria en carácter indemnizatorio. (Énfasis suplido.) Apéndice, págs. 445-446.
*442Frente a esta situación de carencia evidenciaría, proce-día confirmar los dictámenes a quo. Como se sabe, nuestro sistema de derecho es de carácter adversativo y de natura-leza rogada. Prevalece, en general, el principio elemental de que le toca al reclamante en un pleito el peso de la prueba con respecto a sus alegaciones. El demandante tiene la obligación de poner al juzgador en condiciones de determinar los daños y perjuicios que ha sufrido. Matos v. Adm. Servs. Médicos de P.R., 118 D.P.R. 567 (1987); Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985); Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527 (1981); Vaquería Garrocháles, Inc. v. A.P.P.R., 106 D.P.R. 799 (1978). Veáse, además, J.A. Cuevas Segarra, La responsa-bilidad civil y él daño extracontractual en Puerto Rico, San Juan, Pubs. JTS, 1993, Cap. VI, págs. 132-154.
Reiteradamente hemos reconocido la dificultad que pre-senta en ocasiones la tarea de aquilatar daños y, por ende, la latitud discrecional que tiene el juzgador de los hechos para realizar esa difícil tarea. Pero en todo caso, dicha ta-rea se tiene que realizar sobre la base de la prueba sobre el particular aportada en él juicio. Véanse: Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Meléndez v. Lebrón Rodríguez, 111 D.P.R. 45 (1981); Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757 (1978); Moa v. E.L.A., 100 D.P.R. 573 (1972); Concepción Guzmán v. A.F.F., 92 D.P.R. 488 (1965); Baralt v. Báez, 78 D.P.R. 123 (1955). Si no se presenta prueba alguna sobre uno de los elementos de la acción, como sucedió aquí con respecto al valor de los daños sufridos, no procede la reclamación.
La mayoría en su opinión, en lugar de reiterar esta co-nocida normativa, opta por otro curso de acción. En lugar de confirmar la correcta decisión de los foros a quo, se de-dica más bien a crear una controvertible(1) acción privada *443por daños a recursos medioambientales al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, y a proclamar aún más controversialmente(2) que se trata de una acción para resarcir un daño moral sufrido por el dueño de la finca deteriorada, que consiste, en esencia, en
... la modificación en la subjetividad del damnificado deri-vada de la lesión a un interés no patrimonial, que se traduce en un modo de estar diferente y anímicamente perjudicial al que se tenía antes del hecho. Opinión mayoritaria, pág. 438.
La mayoría del Tribunal entiende que con tales pautas el foro de instancia puede calcular la cuantía del daño su-frido por el demandante. En efecto, la mayoría instruye al foro de instancia a utilizar para ello una combinación del método de valor de pérdida de uso y del método de costo de reemplazo. Se ordena la utilización de tales medios para calcular el monto de los daños en el caso de autos, a pesar de que estos métodos no corresponden de modo alguno al singular daño moral que se ha de resarcir.
*444Yo, por mi parte, estimo que en el caso de autos no se presentó prueba que le permita al tribunal a quo llevar a cabo una evaluación razonable de los daños probados. Los equívocos pronunciamientos de la mayoría del Tribunal en su opinión hacen aún más difícil realizar tal evaluación.
Tampoco entiendo porqué la mayoría, si desea darle una inusitada segunda ocasión al demandante para presentar ahora su prueba sobre el valor de los daños sufridos, no lo hace pautando precisamente el tipo y los medios de prueba que serían procedentes para lograr la cotización debida de los singulares daños presentes en este caso.
En lugar de seguir algunos de los cursos decisorios refe-ridos, la mayoría del Tribunal opta por idear una nueva causa de acción en nuestro derecho sobre la responsabili-dad extracontractual, sin ofrecer a la vez una justificación suficiente para ello ni presentar una conceptualización clara y coherente de tal causa de acción. Este proceder es particularmente sorprendente en vista de que la mayoría del Tribunal reconoce en su propia opinión que en otras jurisdicciones, daños como los que aquí nos conciernen, se dilucidan mediante reclamaciones basadas en el derecho de propiedad. Esa realidad ha debido servir de precaución a la mayoría en cuanto a aventurarse a abrir brechas ru-dimentarias en casos como el de autos.
Es por todo lo anterior que no estoy conforme con la opinión mayoritaria y, por ello, disiento.

(1) En vista de que la Sec. 19 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 421, dispone que será política pública en el país el aprovechamiento de los recursos naturales “para el beneficio general de la comunidad” (énfasis supli-do), cabe preguntarse si procede en Puerto Rico una acción torticera para beneficio de una persona particular por daños a recursos naturales. ¿Dónde queda entonces la *443reparación del interés público? Véase Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974). La mayoría del Tribunal no examina esta esencial cuestión.
Tampoco examina la cuestión correlativa de si tal acción privada procede inde-pendientemente del recurso natural en cuestión. Así pues, ¿procede tal acción pri-vada cuando la pérdida no es de un recurso “escénico”, como el que resalta la mayoría aquí, sino de otros recursos naturales de mayor valor propiamente ecológico que trascienden una finca en particular, como cuando se trata del hábitat de determi-nada fauna o flora que se extiende por una región que abarca numerosas fincas particulares, o de un manantial que nace y fluye por varios lugares? ¿Qué sucede cuando se trata de un recurso natural que sólo tiene una presencia pasajera en la finca privada, como aves migratorias o tortugas que vienen a anidar allí?


(2) A parte del hecho de que el uso por la mayoría aquí de la figura del “daño moral” no tiene precedente alguno en nuestra jurisprudencia —si acaso lo contrario— cabe preguntarse si ese “daño moral” es genérico que sufrimos todas las personas en el país cuando se afecta un recurso natural que es. parte de nuestro patrimonio común, o si se trata — como parece creer la mayoría— de un daño que sufrió sólo el demandante. En tal caso, Iqué prueba existía aquí de que éste en efecto experimentó subjetivamente tal daño, más allá del pesar natural que siente cualquiera por el menoscabo de una propiedad valiosa, que reiteradamente hemos resuelto que no es indemnizable? Soegard v. Concretera Nacional, Inc., 88 D.P.R. 179 (1963); Díaz v. Palmer, 62 D.P.R. 111 (1943); Díaz v. Cancel, 61 D.P.R. 888 (1943). ¿Cómo sabemos que el reclamante aquí tenía una sensibilidad ambiental especial como para sufrir un daño moral particular por el menoscabo de un recurso natural?
Por otro lado, no queda claro tampoco porqué un daño ambiental, que por su naturaleza propia es de ordinario y medularmente un daño material, deba resarcirse primordialmente como un daño moral.